Title: To George Washington from Major General Lafayette, 22 March 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear General
[Albany, N.Y., 22 March 1778]

I can never miss an opportunity of rembembering to your excellency the mighty Commander in chief of the irruption into Canada, and I seize with the greatest pleasure the first occasion of telling you how happy I have been to see in your last favor a new assurance of those sentiments of yours so dear to my heart—as soon as I have got intelligence by G[ener]al Schuyller that you were desirous of having Some indians, I have dispatch’d three french men with black belts and yellow guineas to bring down as many as possible—I dare hope theyr love for theyr father schall engage some to Come with me and I’l bring them to your excellency, for my only actual scheme is to join you, and get clear of many people—I have promis’d to those indians they schould have with ’em french officers if they would and I am bold enough to believe your excellency will not disapprouve any engagement of mine—I schall be very happy to forward the execution of a business you seem desire, very happy also to See you again, and present myself to your excellency the assurances of the most profond respect I have the honor to be with Your excellency’s the most obedient humble servant

the Marquis de lafayette


I am told my division will be six thousand strong—god may grant it!

